Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed deploying a compact version of a compound virtual appliance at a customer site and reconstructing a complete version of a compound virtual appliance by adding back a single copy of each virtual machine disk having been determined to be a duplicate into each component having had a duplicate virtual machine disk removed, as recited in the independent claims as a whole.  
Al-Kiswany et al. (US 2014/0188807) discloses a method of copying virtual machine images from a source to destination memory comprising an interim memory with de-duplicated data (abstract).  The system effectively copies a first virtual machine image and a second virtual machine image from a source to destination memory and relies on producing de-duplicated and an image block map (¶¶ 4-5).
Venkatesh et al. (US 2014/0229451) discloses deduplication metadata acess in a deduplication file system including determining a state of a file system, reading a table associated with the file system, and determining whether each of the block numbers exist in a reconstruction map (abstract).  Metadata blocks are bundled in a same transaction as data blocks and metadata is read from the disk (¶ 3).  A solution is provided for accessing deduplication file system metadata without the limitations of storing deduplication metadata on the disk (¶¶ 3-4).
Xu et al. (J. Xu, W. Zhang, Z. Zhang, T. Wang, and T. Huang, ‘‘Clustering-based acceleration for virtual machine image deduplication in the cloud environment,’’ J. Syst. Softw., vol. 121, pp. 144–156, Nov. 2016) discloses data deduplication of virtual machine images in datacenters (abstract).  Deduplication is achieved by data chunking and fingerprinting, index lookup, and chunk store (Introduction 1.1).
Deshpande et al. (U. Deshpande, B. Schlinker, E. Adler, and K. Gopalan, “Gang migration of virtual machines using cluster-wide deduplication,” in CCGrid, 2013) discloses simultaneous migration of multiple virtual machines from one set of physical machines to another (abstract).  Network overhead is reduced by using global deduplication, which identifies and eliminates the retransmission of duplicate memory pages among VMs running on multiple physical machines in the cluster (Id.).
However, none of the discovered references anticipate or obviate the claimed deploying a compact version of a compound virtual appliance at a customer site and reconstructing a complete version of a compound virtual appliance by adding back a single copy of each virtual machine disk having been determined to be a duplicate into each component having had a duplicate virtual machine disk removed, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naik et al. (US 9,311,375) and Hsu et al. (US 2014/0095816).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199